Title: From John Adams to Nathaniel Falconer, 4 July 1789
From: Adams, John
To: Falconer, Nathaniel



Sir
Richmond hill July 4 1789

I received your letter of the 30 of June, with a pleasure that I always experience from renewing an acquaintance with those persons, with whom I had an opportunity to cooperate, in the early Stages of the late revolution. That you have been an uniform friend to the independence and good government of this nation, I cannot entertain a doubt, from the knowledge I had of your principles and conduct, when employed in fitting out Hopkins’s fleet under a committee of which I was a member in 1775. The President however, who as the common father of the people, is wisely entrusted with authority to weigh all the pretensions of every competitor, is personally so well acquainted in Pensylvania, and has so many able and faithful men within his call to consult upon such matters, that my testimony in your favor can add little weight. The Presidents love of justice, will be motive enough with him to weigh every pretension with impartiality: his wisdom and policy will determine him to choose from the multitude of candidates, those whose qualifications are the fittest for the service of the public.
I am &c.
John Adams